DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1 and 8. Claims 1-8 are pending.
The amendments to the claims have overcome the claim objections of record. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/5/2022, with respect to the claim objections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 10/5/2022, with respect to the 112(a) rejections of record have been fully considered but they are not persuasive.  
Applicant states that “Claims 1-8 were rejected under 35 USC § 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.” This statement appears to indicate that the claims were rejected under 112(b). This is incorrect. There were no 112(b) rejections set forth in the previous Office Action.

Applicant states that “Applicant appreciates the Examiner's willingness to accept and agree to the clarifying amendments that were submitted after the telephonic interview that was held with the Examiner on 2 MAR 2022. In this response, Applicant has further amended the claims to overcome additional 112 rejections that were presented in the instant 15 SEP 2022 Office Action.” Examiner finds this statement, insofar as it can be considered an argument, unpersuasive.
First, although Applicant has alleged to have filed amendments to overcome the 112 rejections set forth in the previous Office Action, no such amendments have been submitted. The amendments filed 10/5/2022 merely address claim objections which were set forth in the previous Office Action. The amendments filed 10/5/2022 do nothing to address the 112(a) rejections set forth in the previous Office Action.
Examiner notes that in the previous Office Action, there were no rejections made under 112(b) on account of clarity issues in the claims, nor are there any such rejections made below. Instead the claims were rejected in the previous Office Action, mailed 9/15/2022, under 112(a) on account of them containing unsupported subject matter. Therefore, even if “clarifying amendments” (i.e. amendments made to rectify a lack of clarity) were submitted as alleged, they would not overcome the 112(a) rejections of record. 
Second Applicant’s statement references Examiner's alleged “willingness to accept and agree to the clarifying amendments that were submitted after the telephonic interview that was held with the Examiner on 2 MAR 2022.” Examiner notes that any amendments which were discussed in said telephonic interview, allegedly held with the Examiner on 2 MAR 2022, necessarily were not amendments proposed to address the 112(a) rejections set forth in the previous Office Action. Said interview (which, if Examiner’s memory serves, he would have classified as a mere telephone conversation) was conducted well before the mail date of the previous Office Action (9/15/2022), and well before the filing of the RCE on 7/30/2022, to which the previous Office Action was mailed in response. The 112(a) rejections of record were first set forth in the previous Office Action, mailed 9/15/2022. Therefore, it is not possible that said 112(a) rejections were discussed in the 2 MAR 2022 interview. Likewise, it is not possible that any amendments were proposed therein for the purposes of overcoming said 112(a), or that any amendments proposed therein therein were agreed to by Examiner as overcoming said 112(a) rejections.

Applicant states that “Applicant also appreciates the Examiner's willingness to recognize the original Application's disclosure that shows potential additional customization cycles to produce a predetermined output.” Examiner disputes this statement.
Examiner has NOT recognized or otherwise agreed to the notion that the original Application's disclosure “shows potential additional customization cycles to produce a predetermined output,” nor has Examiner ever discussed said notion in any interview with Applicant. Examiner respectfully submits that, if Applicant is under the impression that Examiner articulated such recognition/agreement anywhere in the previous Office Action, then Applicant has misread or otherwise misunderstood the Examiner’s position. 
If Applicant wishes to maintain that Examiner has articulated such recognition somewhere in the previous Office Action, Examiner respectfully requests Applicant be more specific in his allegations. 

In view of the above, Examiner maintains the rejections under 112(a). See 112(a) rejections below for details.

Applicant’s arguments, see Remarks, filed 10/5/2022, with respect to alleged 102 rejections of record have been considered but they are moot, as the Non-Final Rejection mailed 9/15/2022 contained no rejections under 102.
The Non-Final Rejection, mailed 9/15/2022 contained rejections of claims 1-8 under 103 over Quanci et al. (US 2016/0186065). There were no rejections under 102 set forth in said Non-Final Rejection. Therefore, any arguments levied against alleged 102 rejections in said Non-Final Rejection are moot, as they do not pertain to any rejections which were actually set forth in said Non-Final Rejection

Applicant’s arguments, see Remarks, filed 10/5/2022, with respect to the 103 rejections of record have been fully considered but they are not persuasive.  
With regard to the 103 rejections of claims 1-8 over Quanci, Applicant has argued that broadly that “The only suggestion provided for the particular claimed combination is Applicant's disclosure, which is improper hindsight. Thus, the § 103 rejection of claims 1-7 should be withdrawn if for this reason only.” Examiner finds this argument is unpersuasive.
This argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In other words, this argument alleges that Examiner has engaged in improper hindsight reasoning in making the 103 rejections of record without particularly pointing out the specific element(s) of said rejection which rely on improper hindsight reasoning. Because Applicant’s arguments fail to identify any specific flaws in the 103 rejections of record, they are unpersuasive.
Regardless, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The 103 rejections of record (maintained below) take into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made. Therefore, said 103 rejections do not engage in improper hindsight reasoning as alleged.
In view of the above, Examiner maintains the rejections under 103 over Quanci et al. See 103 rejections below for details.

The following rejections are maintained from the previous Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the newly added limitation “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” in lines 11-12.
Applicant’s disclosure as originally filed recites “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility; after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. in original claim 1.
However, Applicant’s disclosure as originally filed does not contain support for “determining if further customizing of the single feedstock of carbonaceous material is needed [after the steps of analyzing and customizing] to produce a predetermined pyrolyzation output.”
Examiner notes that Applicant’s specification as originally filed recites “If it is determined that the mixer ingredients are not ready for pyrolyzation, as indicated at process block 306, the mixer ingredients are returned to process block 302 for further forming,” paragraph [0036]). However, this disclosure is understood to correspond to the previously claimed steps of “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility,” and “after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. as recited in original claim 1.
In view of the forgoing, the newly added limitation of claim 1, i.e. the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is unsupported by Applicant’s original disclosure and must be removed from the claims.
Claims 2-5 are dependents of claim 1, and therefore contain the same unsupported subject matter.
Claim 6 recites the newly added limitation “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” in lines 7-8.
Applicant’s disclosure as originally filed recites “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility; after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. in original claim 1.
However, Applicant’s disclosure as originally filed does not contain support for “determining if further customizing of the single feedstock of carbonaceous material is needed [after the steps of analyzing and customizing] to produce a predetermined pyrolyzation output.”
Examiner notes that Applicant’s specification as originally filed recites “If it is determined that the mixer ingredients are not ready for pyrolyzation, as indicated at process block 306, the mixer ingredients are returned to process block 302 for further forming,” paragraph [0036]). However, this disclosure is understood to correspond to the previously claimed steps of “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility,” and “after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. as recited in original claim 1.
In view of the forgoing, the newly added limitation of claim 1, i.e. the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is unsupported by Applicant’s original disclosure and must be removed from the claims.
Claims 7 is a dependent of claim 6, and therefore contains the same unsupported subject matter.
Claim 8 recites the newly added limitation “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” in lines 11-12.
Applicant’s disclosure as originally filed recites “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility; after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. in original claim 1.
However, Applicant’s disclosure as originally filed does not contain support for “determining if further customizing of the single feedstock of carbonaceous material is needed [after the steps of analyzing and customizing] to produce a predetermined pyrolyzation output.”
Examiner notes that Applicant’s specification as originally filed recites “If it is determined that the mixer ingredients are not ready for pyrolyzation, as indicated at process block 306, the mixer ingredients are returned to process block 302 for further forming,” paragraph [0036]). However, this disclosure is understood to correspond to the previously claimed steps of “analyzing said single feedstock of carbonaceous materials to determine its coking feasibility,” and “after said analyzing, customizing said single feedstock into a predetermined material composition,” e.g. as recited in original claim 1.
In view of the forgoing, the newly added limitation of claim 1, i.e. the newly added step of “determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output,” is unsupported by Applicant’s original disclosure and must be removed from the claims.

The following rejections are maintained from the previous Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Quanci et al. (US 2016/0186065), hereafter referred to as Quanci.
With regard to claim 1: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock of carbonaceous material in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	The pyrolysing step necessarily involves the production of coke by-products, e.g. tar and gasses, as evidenced by paragraphs [0008]-[0009] of Quanci.
Quanci is silent to a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.
However, such a step amounts merely to a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material. From the discussion above, it is understood that said predetermined composition (i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material) correspond to a desired predetermined pyrolyzation output, i.e. a coke having a CSR that is not reduced by the introduction of breeze into the feedstock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by adding a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce the predetermined composition that corresponds to a predetermined desired pyrolyzation output (a coke having a CSR that is not reduced by the introduction of breeze into the feedstock), in order to ensure that said desired pyrolyzation output will actually be achieved prior to pyrolyzing the single feedstock of carbonaceous material.
With regard to claim 2: The first source of carbonaceous material (first particulate material) may be coal fines (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 3: The second source of carbonaceous material (second particulate material) may be coke waste fines, i.e. milled breeze (paragraphs [0052], [0068]-[0071], [0084]-[0091]).
With regard to claim 4: As discussed in the rejection of claim 1 above, the pyrolysing step involves pyrolysing the customized single feedstock of carbonaceous material to produce a coke (paragraph [0093], see rejection of claim 1 above for further details). Quanci teaches that said customized single feedstock of carbonaceous material is a coking coal (paragraphs [0064]). Quanci uses the term “coking coal” synonymously with “metallurgical coal” (paragraph [0006]). Coke formed from metallurgical coal (coking coal) is called metallurgical coke, aka met coke. Thus, the coke formed from pyrolyzing the customized single feedstock of carbonaceous material in Quanci is understood to be a met coke, i.e. a metallurgical coke, i.e. a coke formed from coal.
With regard to claim 5: The predetermined material composition in Quanci, is a particular composition which corresponds to a particular strength (i.e. a particular coke strength [CSR]) (paragraph [0093], see rejection of claim 1 above for further details), necessarily further corresponds to a particular reactivity (coke reactivity CRI), a particular heating value (i.e. a particular heating value of coke which will result from the composition), and particular byproduct generation (i.e. generation of tar and gasses), and necessarily comprises particles of a particular shape and size (paragraphs [0052], [0068]-[0071], [0084]-[0091], and [0093])).
With regard to claim 6: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	The pyrolysing step necessarily involves the production of coke by-products, e.g. tar and gasses, as evidenced by paragraphs [0008]-[0009] of Quanci. 
Quanci is silent to a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.
However, such a step amounts merely to a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material. From the discussion above, it is understood that said predetermined composition (i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material) correspond to a desired predetermined pyrolyzation output, i.e. a coke having a CSR that is not reduced by the introduction of breeze into the feedstock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by adding a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce the predetermined composition that corresponds to a predetermined desired pyrolyzation output (a coke having a CSR that is not reduced by the introduction of breeze into the feedstock), in order to ensure that said desired pyrolyzation output will actually be achieved prior to pyrolyzing the single feedstock of carbonaceous material.
With regard to claim 7: The predetermined material composition in Quanci, is a particular composition which corresponds to a particular strength (i.e. a particular coke strength [CSR]) (paragraph [0093], see rejection of claim 1 above for further details), necessarily further corresponds to a particular reactivity (coke reactivity CRI), a particular heating value (i.e. a particular heating value of coke which will result from the composition), and particular byproduct generation (i.e. generation of tar and gasses), and necessarily comprises particles of a particular shape and size (paragraphs [0052], [0068]-[0071], [0084]-[0091], and [0093])).
With regard to claim 8: Quanci teaches a method for producing coke (abstract, paragraph [0049]), the method comprising:
	Introducing a first source of carbonaceous material (first particulate material, e.g. coal) as a first feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Introducing a second source of carbonaceous material (second particulate material, e.g. coke, breeze) as a second feedstock (Figures 10 and 11, paragraphs [0051]-[0053]).
Mixing at least the first and second sources of carbonaceous material into a single feedstock of carbonaceous materials (multi-modal blend/bed) (paragraphs [0051]-[0053]).
Quanci does not explicitly teach that the mixing is carried out in a mixer, i.e. a mixer into which the first and second sources of carbonaceous material are introduced. However, as discussed above, the first and second sources in Quanci are mixed to from a single feedstock of carbonaceous materials (paragraphs [0051]-[0053]). Thus, it is understood that the first and second materials are necessarily introduced into a mixer in which they are mixed.
In the unlikely alternative, the fact that Quanci teaches mixing the first and second sources of carbonaceous materials would strongly suggest to one of ordinary skill in the art that the first and second sources should be introduced into a mixer for the purposes of actually achieving the mixing thereof.
In the unlikely event that the first and second sources were not already introduced into a mixer in Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by introducing the first and second sources of carbonaceous material into a mixer and mixing said sources in said mixer, in order to obtain a method wherein the mixing desired by Quanci is actually achievable.
Quanci teaches that the composition of the single feedstock of carbonaceous materials (multi-modal blend/bed) has a significant impact on the quality of coke which will be produced therefrom (Figures 17, 18, 20, and 21, paragraphs [0083]-[0097]). For example, Quanci teaches that higher density coke oven charges result in higher CSR (Coke Strength after Reaction) (Paragraph [0083]), and that coking charges having higher levels of breeze (which is understood to be fine coke particles, and which is used as the second feedstock source in many embodiments of Quanci) results in coke having a lower CSR (Paragraphs [0084] and [0085]), but that using finely milled breeze as the second source of carbonaceous material to form a single feedstock of carbonaceous materials (a multi-modal blend/bed) can increase the density of the single feedstock (multi-modal blend/bed) thus offsetting the reduction in CSR caused by the addition of said breeze (Figures 17 and 18, paragraph [0085] and [0087]). Quanci further teaches that the content of breeze (which is used as the second feedstock source in many embodiments of Quanci) has an effect on the stability of coke formed from the single feedstock of carbonaceous materials (multi-modal blend/bed), wherein the addition of breeze in a certain amount can have a positive effect on stability (Figures 20 and 21, paragraphs [0090]-[0091]). Quanci teaches that in embodiments of thereof “a bed of coke derived from a multi-modal bed of coking material exhibited a CSR level that exceeded a CSR level that is not less than a CSR level of a bed of coke formed by processing a non-multi-modal bed of material,” (paragraph [0093]). The forgoing disclosures by Quanci indicate that the method thereof implicitly comprises steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [i.e. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [i.e. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material.
In the alternative, the forgoing disclosures by Quanci would at least suggest such method steps to one of ordinary skill in the art as being means of achieving a coke wherein the CSR is not reduced by the introduction of breeze into the feedstock.
If it were not already the case, in base Quanci, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by including therein steps of: analyzing the single feedstock of carbonaceous materials to determine its coking feasibility [e.g. by analyzing its density and breeze content, the breeze content being the content of the second source of carbonaceous material]; after said analyzing, customizing said single feedstock into a predetermined material composition [e.g. by adjusting the breeze content and density of the feedstock such that the feedstock has density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material]; and pyrolyzing said customized single feedstock in a pyrolyzer (i.e. a coke oven) to produce coke material, in order to obtain a method of yielding a coke from the single feedstock (multi-modal blend/bed), wherein said coke has a CSR that is not reduced by the introduction of breeze into the feedstock, as is desired by Quanci.	Quanci does not explicitly teach that the coke material produced in the method has at least a 600 psi crushing strength.
However, Quanci clearly indicates that higher coke strength is desirable (paragraphs [0004], [0015], [0085], [0093]). Furthermore, as is apparent from the discussion above, Quanci’s method is comprises (or at least suggests) steps intended to create a coke having a high coke strength  (paragraphs [0085] and [0093], see above discussion). Therefore, a person having ordinary skill in the art would have a reasonable expectation that the method of Quanci could be successfully applied to form a coke having a particular desired strength, e.g. a desired crushing strength. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by optimizing the method thereof so as to produce a coke having a particular desired strength, e.g. a crushing strength of at least 600 psi, in order to apply the method of Quanci to the production of a particular desired coke with predictable success.
Quanci is silent to a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce a predetermined pyrolyzation output.
However, such a step amounts merely to a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material. From the discussion above, it is understood that said predetermined composition (i.e. the desired density and breeze content values corresponding to optimal values which do prevent loss of CSR due to the introduction of breeze content being the content of the second source of carbonaceous material) correspond to a desired predetermined pyrolyzation output, i.e. a coke having a CSR that is not reduced by the introduction of breeze into the feedstock.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quanci by adding a step of double checking the composition yielded by the customizing step to ensure that it matches the desired predetermined composition, i.e. a step of determining if further customizing of the single feedstock of carbonaceous material is needed to produce the predetermined composition that corresponds to a predetermined desired pyrolyzation output (a coke having a CSR that is not reduced by the introduction of breeze into the feedstock), in order to ensure that said desired pyrolyzation output will actually be achieved prior to pyrolyzing the single feedstock of carbonaceous material.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772